DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              Claim 8, which now depends from claims 5, and 1, recites that the “first, second and/or third ceramic material includes zirconium oxide to which yttrium oxide has been added”. It is unclear as to how the first or second material includes zirconium oxide to which yttrium oxide has been added, when claim 1 requires that both the first and second materials include zirconium oxide doped with yttrium oxide.  
             In claim 13, line 5, “includes” should be –include--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-6,8,10,11,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahns et al W02014062375 (previously cited).
              With regard to claims 1 and 10, Jahns et al disclose a pre-sintered blank, for use in preparing a dental restoration, as well as a resulting dental restoration, the blank comprising regions of different
compositions (see fig. 4). A first region B is formed of a first ceramic material and has a different composition than a second region A, which is formed of a second ceramic material. See page 17, lines 26-32. The regions A and B are clearly sited next to each other (fig. 4), and the ceramic materials contain zirconium dioxide (page 15, line 23) doped with yttrium oxide (page 15, line 26). Note that the first ceramic material B differs from the material of the second ceramic material A in terms of color. See page 17, lines 30-31 which discloses different translucency for the two materials, thus resulting in a different color between the two materials. Note that the first ceramic material B also differs from the material of the second ceramic material in terms of proportions of stabilized crystal forms present at room temperature (see page 3, lines 5-14). The second region A extends within the first region B (fig. 4) and has an external geometry that tapers from a base region. See page 14, lines 30-35 which disclose that the material sections A and B may be in the form of a tooth shape, with a dentin (inner) and enamel (outer) section. Thus, such a shape inherently has a tapering external geometry.


The second region A, starting from it’s base region, has a cavity (see right hand diagram of fig. 4). With regard to claim 4, a tooth shape (by virtue of it’s tapering shape) inherently has a conus-like shape on it’s exterior. Thus, the second region A has a conus-like region on it’s exterior (outer) side.

                With regard to claim 5, note that the second region may include a third region extending at least partially therein, the third region including a third ceramic material having a different composition from the first or second ceramic material. See page 12, lines 4-7.

                With regard to claim 6, the disclosure of page 12, lines 4-7 recites that a number of internal regions may be included, and that the materials of such may be the same as material section A. Thus, the inclusion of two internal sections A may be of the same material, and thus would be considered a “plurality of second regions” surrounded by first region A.

                With regard to claim 8, note that the first, second and/or third regions may be zirconium dioxide doped with yttrium oxide. See page 15, lines 23-26).

                With regard to claim 11, it is noted that this claim recites limitations drawn to a resultant prosthesis formed from the blank. Thus, the resultant prosthesis is considered to be functional in nature and has not been positively recited in the claims. Thus, claim 11 is considered to be met by the blank disclosed by Jahns et al.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claims 1-8,10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns et al WO2014062375.
              With regard to claims 1 and 10, Jahns et al disclose a pre-sintered blank, for use in preparing a dental restoration, as well as a resulting dental restoration, the blank comprising regions of different
compositions (see fig. 4). A first region B is formed of a first ceramic material and has a different composition than a second region A, which is formed of a second ceramic material. See page 17, lines 26-32. The regions A and B are clearly sited next to each other (fig. 4), and the ceramic materials contain zirconium dioxide (page 15, line 23) doped with yttrium oxide (page 15, line 26). Note that the first ceramic material B differs from the material of the second ceramic material A in terms of color. See page 
               With regard to claims 1,12 and 14, Jahns et al do not specifically disclose the weight percentages of yttrium oxide in the various ceramic materials to be within these claimed ranges, or the thermal expansion coefficient of the regions/layers to be within these claimed ranges. 
                It would have been obvious to one skilled in the art to form the Jahns et al blank/restoration with yttrium oxide weight percentages and thermal expansion coefficients within these ranges, or any desired range, if one wished to provide for a specific final restoration with certain desired characteristics. "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                With regard to claims 2-4, note that the tooth shaped blank as disclosed by Jahns et al, has a base region that extends into the region (area) of an outer surface of the first region B. See fig. 4.
The second region A, starting from it’s base region, has a cavity (see right hand diagram of fig. 4). With regard to claim 4, a tooth shape (by virtue of it’s tapering shape) inherently has a conus-like shape on it’s exterior. Thus, the second region A has a conus-like region on it’s exterior (outer) side.



                With regard to claim 6, the disclosure of page 12, lines 4-7 recites that a number of internal regions may be included, and that the materials of such may be the same as material section A. Thus, the inclusion of two internal sections A may be of the same material, and thus would be considered a “plurality of second regions” surrounded by first region A.

                With regard to claim 8, note that the first, second and/or third regions may be zirconium dioxide doped with yttrium oxide. See page 15, lines 23-26).

                With regard to claim 11, it is noted that this claim recites limitations drawn to a resultant prosthesis formed from the blank. Thus, the resultant prosthesis is considered to be functional in nature and has not been positively recited in the claims. Thus, claim 11 is considered to be met by the blank disclosed by Jahns et al.

                With regard to claim 13, note that the first and second regions comprise layers. A first layer (the outer surface of region B, which corresponds to an incisal side when the blank is formed into a tooth shape) extends on an incisal side, and a second layer (the outer surface of interior region A) extends on a dentine side (the interior of a tooth is where the dentine is located).


.


Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. Applicants do not specifically provide any arguments as to why the claims are not obvious over the Jahns et al reference, but rather state that they disagree, and that the claims have been amended.  It is noted that such amendments simply incorporate previously presented dependent claim 9 into claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772